                                                                                  1   Patrick J. Reilly
                                                                                      Nevada Bar. No. 6103
                                                                                  2   preilly@bhfs.com
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  3   100 North City Parkway
                                                                                      Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   Attorneys for Credit One Bank, N.A.

                                                                                  7

                                                                                  8                                   UNITED STATES DISTRICT COURT
                                                                                  9                                       DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                                                                                                RFB
                                                                                 11   MONIKA CASTRONOVA,                                Case No.: 2:18-CV-01786-GMN-PAL
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                      Plaintiff,                     STIPULATION AND ORDER TO DISMISS
                                                                                                                                        CREDIT ONE BANK, N.A. WITH
                                                      702.382.2101




                                                                                 13   v.                                                PREJUDICE

                                                                                 14   CREDIT ONE BANK; PENNYMAC
                                                                                      LOAN SERVICES, LLC WELLS FARGO
                                                                                 15   DEALER SERVICES; EXPERIAN
                                                                                      INFORMATION SOLUTIONS, INC.;
                                                                                 16   EQUIFAX INFORMATION SERVICES,
                                                                                      LLC; AND TRANSUNION, LLC,
                                                                                 17
                                                                                                         Defendants.
                                                                                 18

                                                                                 19

                                                                                 20
                                                                                 21                                             STIPULATION
                                                                                 22            Plaintiff Monika Castronova (“Plaintiff”) and Defendant Credit One Bank, N.A. (“Credit
                                                                                 23   One”) hereby stipulate and agree to dismiss Credit One from the above-entitled action with
                                                                                 24   prejudice, with each party to bear its or her own respective attorney’s fees and costs of suit.
                                                                                 25   ///
                                                                                 26   ///
                                                                                 27   ///
                                                                                 28
                                                                                      17657353.1                                        1
                                                                                  1             This Stipulation shall have no effect on any other claims asserted by Plaintiff in this

                                                                                  2   action.

                                                                                  3             DATED this 25th day of October, 2018.

                                                                                  4   HAINES & KRIEGER, LLC                                 BROWNSTEIN FARBER HYATT
                                                                                  5                                                         SCHRECK, LLP
                                                                                      By: /s/ David H. Kreiger______
                                                                                  6        David H. Kreiger, Esq.
                                                                                                                                            By: /s/ Patrick J. Reilly___________
                                                                                  7        Nevada Bar No. 9086
                                                                                                                                                Patrick J. Reilly, Esq.
                                                                                           8985 S. Eastern Avenue
                                                                                                                                                100 N. City Parkway
                                                                                  8        Suite 350
                                                                                                                                                Suite 1600
                                                                                           Henderson, NV 89123
                                                                                  9                                                             Las Vegas, NV 89106
                                                                                      KNEPPER & CLARK, LLC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                             Attorneys for Credit One Bank, N.A.

                                                                                 11   By: /s/ Matthew I. Knepper____
                                            100 North City Parkway, Suite 1600




                                                                                           Matthew I. Knepper, Esq.
                                                Las Vegas, NV 89106-4614




                                                                                 12        Nevada Bar No. 12796
                                                      702.382.2101




                                                                                 13        Miles N. Clark, Esq.
                                                                                           Nevada Bar No. 13848
                                                                                 14        Shaina R. Plaksin, Esq.
                                                                                           Nevada Bar No.13935
                                                                                 15        10040 W. Cheyenne Ave., Suite 170-109
                                                                                           Las Vegas, NV 89129
                                                                                 16

                                                                                 17        Attorneys for Plaintiff

                                                                                 18

                                                                                 19                                                ORDER
                                                                                                IT IS SO ORDERED.
                                                                                 20
                                                                                                                                                  __________________________
                                                                                 21
                                                                                                                                                  RICHARD F. BOULWARE, II
                                                                                                                                              ____________________________________
                                                                                 22                                                           UNITED  STATES
                                                                                                                                                  United StatesJUDGE
                                                                                                                                                                District Court
                                                                                 23                                                                  October 29, 2018.
                                                                                                                                              Dated:______________________________

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      17657353.1                                        2
